
	
		I
		112th CONGRESS
		1st Session
		H. R. 939
		IN THE HOUSE OF REPRESENTATIVES
		
			March 8, 2011
			Mr. Poe of Texas
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Outer Continental Shelf Lands Act and the
		  Gulf of Mexico Energy Security Act of 2006 to increase the percentage of
		  revenues from new offshore leases that will be shared with coastal States to 50
		  percent.
	
	
		1.Short titleThis Act may be cited as the
			 Offshore Lease Fairness
			 Act.
		2.Increased revenue
			 sharing with States for leases within 3 miles of the coast line
			(a)Leases for
			 activities authorized in OCS Lands ActSection 8(g)(2) of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1337(g)(2)) is amended by
			 inserting after 27 percent of those revenues, the following:
			 or, for leases entered into after the date of enactment of the Offshore
			 Lease Fairness Act, 50 percent of those revenues,.
			(b)Leases for
			 energy-Related activitiesSection 8(p)(2)(B) of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1337(p)(2)(B)) is amended by inserting after
			 27 percent of the revenues received by the Federal Government as a
			 result of payments under this section the following: , or, for
			 any lease, easement, or right-of-way granted after the date of enactment of the
			 Offshore Lease Fairness Act, 50 percent of those revenues,.
			3.Increased revenue
			 sharing with States for leases beyond 3 miles of the coast line
			(a)Definition of
			 new outer Continental Shelf revenuesSection 102 of the Gulf of Mexico Energy
			 Security Act of 2006 (Public Law 109–432; 43 U.S.C. 1331 note) is
			 amended—
				(1)by redesignating
			 paragraphs (9) through (11) as paragraphs (10) through (12),
			 respectively;
				(2)by inserting after
			 paragraph (8) the following new paragraph:
					
						(9)New outer
				Continental Shelf revenues
							(A)In
				generalThe term new
				outer Continental Shelf revenues means all rentals, royalties, bonus
				bids, and other sums received by the United States from leases entered into
				after the period described in paragraph (10)(A)(i) for areas on the outer
				Continental Shelf (as defined in section 2(a) of the Outer Continental Shelf
				Lands Act (43 U.S.C. 1331(a)).
							(B)ExclusionsThe term new outer Continental Shelf
				revenues does not include revenues and other amounts described in
				paragraph (10)(B).
							;
				and
				(3)in subparagraph (A) of paragraph (10) (as
			 redesignated by paragraph (1) of this subsection)—
					(A)in clause (i), by
			 striking due and payable to the United States and all that
			 follows through on or after the date of enactment of this Act
			 and inserting received by the United States from leases entered into in
			 the period beginning on December 20, 2006, and ending on the date of enactment
			 of the Offshore Lease Fairness Act; and
					(B)in clause (ii), by
			 striking on or after the date of enactment of this Act and
			 inserting in the period described in clause (i).
					(b)Disposition of
			 new outer Continental Shelf revenuesThe Gulf of Mexico Energy Security Act of
			 2006 (Public Law 109–432; 43 U.S.C. 1331 note) is amended by adding at the end
			 the following new sections:
				
					106.Disposition of new
				outer Continental Shelf revenues
						(a)Disposition of
				revenuesNotwithstanding
				section 9 of the Outer Continental Shelf Lands Act (43 U.S.C. 1338) and subject
				to the other provisions of this section, for fiscal year 2011 and each fiscal
				year thereafter—
							(1)50 percent of new
				outer Continental Shelf revenues shall be deposited in the general fund of the
				Treasury; and
							(2)50 percent of new
				outer Continental Shelf revenues shall be deposited in a special account in the
				Treasury, and the Secretary of the Treasury shall disburse such amount to
				coastal States under subsection (b).
							(b)Allocation among
				coastal StatesThe amount made available under subsection (a)(2)
				shall be allocated to coastal States using rules substantially similar to the
				rules in paragraphs (1) and (2) of section 105(b), except that—
							(1)references in such
				paragraphs to Gulf producing States shall be treated as references to coastal
				States; and
							(2)new outer Continental Shelf revenues from
				leases in the Gulf of Mexico, the Atlantic Ocean, the Pacific Ocean, and the
				Arctic Ocean may only be allocated to States that are in, or that border on,
				the Gulf of Mexico, the Atlantic Ocean, the Pacific Ocean, and the Arctic
				Ocean, respectively.
							107.Timing and
				administration of disposition of revenues
						(a)TimingAmounts required to be deposited under
				sections 105(a)(2) and 106(a)(2) for a fiscal year shall be made available in
				accordance with those sections for the subsequent fiscal year.
						(b)AdministrationAmounts
				made available under sections 105(a)(2) and 106(a)(2) shall—
							(1)be made available,
				without further appropriation, in accordance with this section;
							(2)remain available
				until expended; and
							(3)be in addition to
				any amounts appropriated under—
								(A)the Outer
				Continental Shelf Lands Act (43 U.S.C. 1331 et seq.);
								(B)the Land and Water
				Conservation Fund Act of 1965 (16 U.S.C. 4601–4 et seq.); or
								(C)any other
				provision of
				law.
								.
			(c)Conforming
			 amendmentSection 105 of the
			 Gulf of Mexico Energy Security Act of 2006 (Public Law 109–432; 43 U.S.C. 1331
			 note) is amended—
				(1)by striking
			 subsections (c) and (e); and
				(2)by redesignating
			 subsections (d) and (f) as subsections (c) and (d), respectively.
				
